DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species IV in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that the Applicant has a different manner of grouping the species and Species IV should actually also include Species V, VI and VII. After further consideration, since the only difference between the species as identified by the Examiner is how the individual brackets are connected together (i.e. using the same base brackets, just having them connected horizontal and vertically), the Examiner agrees with the Applicant that Species IV can properly Species V, VI and VII.  In other words, the Examiner agrees that Species IV is identified in Figs. 21-40 and will be examined as such below.  
The requirement is otherwise still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of module mounting locations for receiving the plurality of cable connection modules” in Claim 5 must be shown or the feature(s) canceled from the claim(s). The Examiner notes that in the elected embodiment only one module mounting location is shown.  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 20, the limitation “the plurality of apertures are defined by the component mounting surface” appears to contradict what is already established in claim 14 and therefore renders the claim indefinite in the Examiner’s position.  Claim 14, from which claim 20 depends, establishes “a front wall at which a plurality of apertures are defined” (see Line 10).  If the apertures are already established in the front wall (see Line 10 of claim 14) and the component mounting surface is angled relative to the front wall (see Line 2 of claim 20), then it is unclear how the apertures can then be defined by the component mounting surface as claimed in claim 20.  In other words, the claim establishes that the component mounting surface and the front wall are different structures; therefore it is unclear how the apertures can be defined by both structures.  Applicant’s claim 12 refers to a similar limitation, however in claim 12 the apertures are only referred to as being defined in the component mounting surface.  It is suggested that the Applicant amend claims 14 or 20 in a similar manner to overcome this issue. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adomeit US 7702207 (hereinafter Adomeit).



    PNG
    media_image1.png
    805
    579
    media_image1.png
    Greyscale

Re Cl. 1, Adomeit discloses: A connection interface (Fig. 1) comprising: a base bracket (2-4, Fig. 1) having a front and a back (see Fig 1-2), the base bracket including a base wall (2, Fig. 1) defining the back of the base bracket (see Fig. 1) and first and second opposite base bracket side walls (3-4, Fig. 1) that project forwardly from the base wall to the front of the base bracket (see Fig. 1), the base bracket defining a module mounting location between the first and second base bracket side walls (see Fig. 1, space between 3 and 4 where the 5’s are located); and a cable connection module (5’s Fig. 1) having a front wall (see wall where slot 8 is located) to which a plurality of cable connection components are mounted (see 9-10, 16 and 17 Fig. 1-2), the cable connection module also including opposite first and second legs (6’s Fig. 1) that project rearwardly from the front wall (see Fig. 1), wherein the cable connection module is configured to be inserted into the module mounting location through the front of the base bracket (see Fig. 1).
Re Cl. 2, Adomeit discloses: a front reference plane is defined at the front of the base bracket (see annotated figure 1), and wherein the front wall of the cable connection module is oriented at an oblique angle relative to the front reference plane when the cable connection module is mounted at the module mounting location (see Fig. 1).
Re Cl. 4, Adomeit discloses: the base wall and the base bracket side walls cooperate to define a c-shaped configuration (see Fig. 1) when viewed from an end of the base bracket (see Fig. 1, 2, 3 and 4 form a C-shape), and wherein the front of the base bracket is open (see Fig. 1), and wherein the front wall and the first and second legs of the cable connection module cooperate to define a c-shaped 2U.S. Patent Application No. 17/144,659 configuration when (see Fig. 1, 5-6 form a C-shape configuration), and wherein a rear of the cable connection module is open (see Fig. 1).
Re Cl. 5, Adomeit discloses: the cable connection module is one of a plurality of the cable connection modules (see 5’s Fig. 1), wherein the base bracket includes a plurality of module mounting locations for receiving the plurality of cable connection modules (see Fig. 1, locations at which each 5 are located).
Re Cl. 7, Adomeit discloses: the cable connection module and the base bracket are configured so that the cable connection module is adapted to be inserted into the module mounting location along a linear insert path that is obliquely oriented relative to the front reference plane (see Fig. 1, the connection between 6’s and 4-5 can be established by moving the plate 5 in a variety of directions, including obliquely downward from above 2 so that the holes through the 6’s and 4-5’s are aligned to receive fastener 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adomeit in view of Timmins US 2015/0219865 (hereinafter Timmins).

    PNG
    media_image2.png
    435
    635
    media_image2.png
    Greyscale

Re. Cl. 3, Adomeit does not disclose when the cable connection module is mounted at the module mounting location the front reference plane intersects the front wall so that a rearward portion of the front wall is rearward of the front reference plane and between the base bracket side walls and a forward portion of the front wall is in front of the front reference plane and in front of the front of the base bracket. Timmins discloses an alternate connection interface (Fig. 1) which includes a base bracket (10, Fig. 1) attached to a cable connection module (20, Fig. 1), the base bracket defining a module mounting location between first and second base bracket side walls (see Fig. 1, between walls 70).  Re. Cl. 3, Timmins discloses when the cable connection module is mounted at the module mounting location the front reference plane intersects the front wall so that a rearward portion of the front wall is rearward of the front reference plane and between the base bracket side walls and a forward portion of the front wall is in front of the front reference plane and in front of the front of the base bracket (see annotated figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adomeit device to have its cable connection module connected to the base bracket as disclosed by Timmins (e.g. having them inside the base bracket side walls and attached pivotally) since Timmins states that such a modification enables the adapter bracket to be raised and lowered between access and storage positions (Paragraph 0040, Lines 13-17).  Such a modification would enable the user to select a positioning of the cable connection module that best suits the environment in which the device is used.  
Claims 6, 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adomeit in view of Pickles US 5697811 (hereinafter Pickles).
Re. Cls. 6, 8-9 and 13, Adomeit does not disclose the base bracket includes a plurality of base bracket modules that are stacked together to form the base bracket, and wherein each of the base bracket modules defines a separate one of the module mounting locations (Cl. 6), the first base bracket side wall includes tabs protruding outwardly from the base bracket; and wherein the second base bracket side wall defines apertures laterally aligned with the tabs (Cl. 8), the base bracket includes latch arms extending outwardly from a bottom of the base bracket and the base bracket (Fig. 1) which includes a base bracket (1, 3 Fig. 1) that have cable connection modules (7, Fig. 1) located at module locations (see 5, Fig. 1); the cable connection modules attach to the base bracket.  Re. Cl. 6, Pickles discloses the base bracket includes a plurality of base bracket modules that are stacked together to form the base bracket (using 35 on upper margin 39, Fig. 1-2), and wherein each of the base bracket modules defines a separate one of the module mounting locations (see Fig. 12-13 for example).  Re. Cl. 6, Pickles discloses the first base bracket side wall includes tabs (see projection 35, Fig. 1) protruding outwardly from the base bracket (see Fig. 1); and wherein the second base bracket side wall defines apertures laterally aligned with the tabs (see opening 35, Fig. 1 and 3-4).  Re. Cl. 9, Pickles discloses the base bracket includes latch arms extending outwardly from a bottom of the base bracket (protrusions 35, Fig. 1 and 3-4 extending from the bottom) and the base bracket defines catch surfaces at a top of the base bracket in vertical alignment with the latch arms (openings 35 located at the top of the bracket as shown in Fig. 1 and 3-4).  Re. Cl. 13, Pickles discloses the base bracket is formed from first and second pieces that latch together (see Fig. 1 and 3-4, parts 1 and 3), each of the first and second pieces defining one of the first and second side walls of the base bracket (see Fig. 1 and 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adomeit device to include the link (Col. 4, Lines 45-48). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adomeit device to have its base bracket made up of first and second parts which latch together as disclosed by Pickles since Pickles states that such a modification enables the bracket to be adjustable to accommodate different sized connection modules/termination blocks (Abstract, Lines 2-4) which would enable the user to increase/decrease the number of cables used with the device if so desired.  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Adomeit in view of Demers US 2009/0163043 (hereinafter Demers).
Re. Cls. 11-12, Adomeit does not disclose the front wall of the cable connection module carries at least one component mounting surface that is angled relative to the front wall (Cl. 11) or the front wall of the cable connection module carries multiple component mounting surfaces, each component mounting surface being angled relative to the front wall, and each component mounting surface defining a row of apertures (Cl. 12).  Demers discloses a connection interface (Fig. 1) which includes a cable connection module (Fig. 2a) including a front wall (18, Fig. 2a).  Re. Cl. 11-12, Demers discloses the front wall of the cable connection module carries at least one component mounting surface (46, 46’ Fig. 3) that is angled relative to the front wall (see Fig. 3, theta sub 2); the front wall of the cable connection module carries multiple component mounting surfaces (see Fig. 1 and 3), each component mounting surface being angled relative to the front wall (see Fig. 3), and each component mounting surface defining a row of apertures (see 24’s Fig. 1).
(Paragraph 0025, Lines 25-28). 
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adomeit in view of Pickles in view of Cooke US 2010/0220967 (hereinafter Cooke).
Re. Cl. 14, Adomeit discloses: A cable connection interface (Fig. 1) comprising: a base bracket module (2-4, Fig. 1), each base bracket module including a base wall (2, Fig. 1) extending between first and second sidewalls (3-4, Fig. 1), each of the sidewalls defining an internally facing mounting receptacle (see open face of 2-4 where 5 fits, Fig. 1) leading to a first portion of a respective fit arrangement (see Fig. 1, via 6-7); a cable connection carrier (5, Fig. 1) mounted to the base bracket modules (see Fig. 1), each of the cable connection carriers being configured to slide along the internally facing mounting receptacles of one of the base bracket modules until a second portion of the respective fit arrangement engages the respective first portion of the fit arrangement (see Fig. 1, the carriers 5 are configured to slide along the open front portion of the bracket 2-4 until the openings in 6 align with the openings in 3-4 so that screw 7 can be inserted to secure the parts together), each of the cable connection carriers including a front wall (see Fig. 1, 9) at which a plurality of apertures are defined (apertures in 9 where 17s project into Fig. 1), each front wall extending at a non-zero angle to the base wall when the respective cable connection carrier is mounted to the respective base bracket module (see Fig. 1).
(Fig. 1) which includes a base bracket (1, 3 Fig. 1) that have cable connection modules (7, Fig. 1) located at module locations (see 5, Fig. 1); the cable connection modules attach to the base bracket (see Fig. 1).  Re. Cl. 14, Pickles discloses a plurality of base bracket modules coupled together to form the cable connection interface (see Fig. 11-13); a plurality of cable connection carriers mounted to the base bracket modules (see Fig. 1 and 11-13, 7’s mated with each bracket).  Re. Cl. 15, Pickles discloses the plurality of base (see Fig. 1 and 3-4, link means 35 enable such a configuration; Col. 4, Lines 45-48).  Re. Cl. 16, Pickles discloses  each of the base bracket modules includes a latch arm (see 35, protrusion in Fig. 4) extending from a bottom each the base bracket module and a catch surface disposed at a top of the base bracket module (see 35, opening in Fig. 3-4 on top edge 39).  Re. Cl. 17, Pickles discloses the plurality of base bracket modules also includes a third base bracket module that laterally mounts to the first base bracket module (see Fig. 11-13, using link means 35 on the side 37).  Re. Cl. 18, Pickles discloses the plurality of base bracket modules includes a first base bracket module and a second base bracket module that laterally mounts to the first base bracket module (see Fig. 11-13).  Re. Cl. 19, Pickles discloses the first sidewall of each of the base bracket modules includes a side tab (see projection 35 Fig. 1-4) extending laterally outwardly from of the first sidewall (see Fig. 1-4), and wherein the second sidewall of each of the base bracket modules defines a mounting aperture (see opening 35, Fig. 1-4), and wherein the side tab of the first base bracket module extends through the mounting aperture of the second base bracket module (see Fig. 11-13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adomeit device to include the link means of Pickles states that such a modification enables for connecting adjacent brackets together (Col. 4, Lines 45-48).  The connection of adjacent brackets would enable the user to vary the amount of cables which are connected per each installation.  
(Fig. 2) which includes a base bracket modules (34, Fig. 2) and a cable connection carrier (36, Fig. 2).  Re. Cl. 14, Cooke discloses that the cable connection carrier secures to the base bracket module using a snap-fit arrangement (see Fig. 2-3; 50a-b), that includes a first portion of the snap-fit arrangement (see 58a-b, Fig. 2) that engages a second portion of the snap-fit arrangement (62a-b, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between parts (3-4 and 6)  of Adomeit to have the snap-fit connection of Cooke since Cooke states that the latch ends are biased toward the main body and remain secured inside the receivers until released (Paragraph 0029, Lines 34-37) and to release the connection, the latch fingers are pushed (Paragraph 0030, Lines 1-5).  Such a modification would provide a connection which would not require tools to secure or release the connection.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adomeit in view of Pickles in view of Cooke as applied to claims 14-19 above, and further in view of Demers.
Re. Cl. 20, the combination of Adomeit, Pickles and Cooke does not disclose the front wall of each cable connection carrier carries a component mounting surface that is angled relative to the front wall, wherein the plurality of apertures are defined by the component mounting surface, wherein the front wall of at least one of the cable (Fig. 1) which includes a cable connection module (Fig. 2a) including a front wall (18, Fig. 2a).  Re. Cl. 20, Demers discloses the front wall of the cable connection module carries a component mounting surface (46, 46’ Fig. 3) that is angled relative to the front wall (see Fig. 3, theta sub 2); the plurality of apertures are defined by the component mounting surface (see Fig. 1-2a, openings through 24 and 26), wherein the front wall of the cable connection module includes two component mounting surfaces (see Fig. 1 and 3), each component mounting surface being angled relative to the front wall (see Fig. 3), and each component mounting surface defining a row of apertures or the plurality (see 24’s Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adomeit device to include the component mounting surface configuration of Demers since Demers states that such a modification allows for enhanced space utilization by providing more surface area on the front face of the device (Paragraph 0025, Lines 25-28). 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hernandez-Ariguznaga US 2013/0134115, Laursen US 2007/0196071, Castonguay US 2014/0185992, Agata US 2018/0196204, Matthews US 4306697, and Barker US 6106329 disclose other known connection interfaces which are pertinent to Applicant’s claimed invention and are presented for Applicant’s consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632